DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. In response:
the amendments to the claims have been entered.
Claims 1-15 have been cancelled.
Claims 16, 20, 22, 25-30 have been amended.
Claims 31-46 have been newly presented. 
the rejections under 35 USC 112(b) have been withdrawn.  However, in view of the amendments to the claims, new indefiniteness rejections are herein presented below.
The rejections based on Childers have been maintained.
In the response, it was argued that the claimed third line limitation performs different operations before the treatment of the patient (see page 13, last paragraph)
In the response, it was argued that there is a structural distinction between a “valve” and a “connector” and that “therefore the structure and the objective between a ‘valve’ and a ‘connector’ is different.” (see page 16, 1st paragraph).  
“a "valve" in the context of the present claim implies certain structural connotations, being a device that is at least configured to open and close a fluidic pathway or channel, while a "connector" is a device that is configured to make a temporary fluidic connection between two elements, for example two distinct fluidic lines or channels, and therefore the structure and the objective between a "valve" and a "connector" is different. See spec.,    [0285], [0298].” (Emphasis added) (see page 16, 1st paragraph )
In the response, it was argued that “a fluid connection between the third line and the blood circuit no longer exists during the patient treatment.” (see page 17, continuing paragraph)
“there is no mechanism or device in Childers that has a sixth end configured to be removably connected to at least one of the arterial connector and/or the venous connector before the treatment of the patient, as required by the dialysis system of Applicant's independent Claim 16.” (see page 17, continuing paragraph) 
Argument (iv) is unpersuasive because there is no structural distinction recited in independent claim 16 to distinguish the claimed system.  Claim 16 recites “the third line having…a sixth end configured to be removably connected to at least one of the arterial connector [[and]] and/or the venous connector before the treatment of the patient.”  In an apparatus claim, such as claim 16, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of the valve (V-SDC), line connecting valve (V-SDC) to the arterial line (189) of Childers (WO 639) is substantially identical to the claimed third line limitation, and therefore, the structure of the valve (V-SDC), line connecting valve (V-SDC) to the arterial line (189) of Childers (WO 639) is presumed inherently capable of being removably connected to at least one of the arterial connector [[and]] and/or the venous connector before the treatment of the patient.
Argument (v) is unpersuasive because there the argument relies upon an “implies certain structural connotations” without clearly identifying any structural distinctions recited in the claims.  A valve is understood as a mechanical device “by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways” (Merriam-Webster Dictionary).  A connector is understood as a device “which links two or more things together” (Oxford Dictionary)  The fluid traveling through a line is connected/linked by the opening or closing of a valve.  Thus, a valve can achieve fluid communication/connection when open and can temporarily stop fluid communication/connection when closed.  
Applicants are encouraged to amend their claims to clarify any structural distinctions between a “connector” or an “end” of a line from the valve (V-SDC), line connecting valve (V-SDC) to the arterial line (189) of Childers (WO 639).
Argument (vi) is unpersuasive because the valve feature of Childers (WO 639) achieves the intended use function of “configured to be removably connected to at least one of the arterial connector and/or the venous connector before the treatment of the patient.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 20-24, 31-33, 35-38, and 40-43 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by WO 2009/055639 (hereinafter WO ‘639).
Regarding claim 16, WO ‘639 discloses dialysis system (See figures1 & 72, home hemodialysis (HHD) system (10), generation system (300)) comprising 
a dialyzer having a blood compartment (See figure 52, dialysate (36));
a blood circuit including (See figure 52, blood circuit (210)),
an arterial line having, a first arterial end including an arterial connector configured to connect to a patient during treatment of the patient, a second arterial end connected to the blood compartment of the dialyzer, and an arterial valve (See figure 52, arterial line (184), arterial line clamp (V-ALC).  One end of the arterial line (184) is connected to the patient and the other end is fluidly connected to the dialysate (36).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘639 is substantially identical to the claimed “arterial line having, a first arterial end including an arterial connector” of the present application, and therefore, the structure of WO ‘639 is presumed inherently capable of connecting to a patient during treatment of the patient.),
a venous line having: a first venous end including a venous connector configured to connect the patient, a second venous end connected to the blood compartment of the dialyzer, and a venous valve (See figure 52, venous line (186), venous line clamp (V-VLC).  One end of the venous line (186) is connected to the patient and the other end is fluidly connected to the dialysate (36).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘639 is substantially identical to the claimed “venous line having: a first venous end including a venous connector” of the present application, and therefore, the structure of WO ‘639 is presumed inherently capable of connecting the patient.) and
a blood pump having an inlet and an outlet in fluid communication with the arterial line and the venous line and configured to move a fluid through the blood circuit and to be actuated in at least one of a normal pump direction through the blood circuit and/or a reverse pump direction through the blood circuit, oppositely to the normal pump direction (See figure 52, pump-blood.  There are at least two lines connected to the pump-blood, wherein at least one line is an inlet and at least one line is an outlet.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘639 is substantially identical to the claimed “blood pump” of the present application, and therefore, the structure of WO ‘639 is presumed inherently capable of moving a fluid through the blood circuit and to be actuated in at least one of a normal pump direction through the blood circuit and a reverse pump direction through the blood circuit, oppositely to the normal pump direction); and
a fluid system having (See figure 52, dialysate circuit (220)),
a first storing compartment configured to store at least one of a priming solution, a solution compatible with blood, and/or a rinsing solution (See figure 52, saline bag (170).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘639 is substantially identical to the claimed “first storing compartment” of the present application, and therefore, the structure of WO ‘639 is presumed inherently capable of storing at least one of a priming solution, a solution compatible with blood and/or a rinsing solution.),
a first line having a first end connected to the first storing compartment and a second end connected to the blood circuit, (See figure 52, saline valve (V-SA) and line connecting saline valve (V-SA), the blood circuit and the saline bag (170) ),
a second line having a third end connected to the first storing compartment and a fourth end connected to the blood circuit, (See figure 52, saline valve (V-SV) and line connecting saline valve (V-SV), blood circuit and the saline bag (170)), and 
a second storing compartment in fluid communication with the blood circuit via a third line (See figure 52, air trap (208)) and lines connecting the air trap (208) to the valve (V-SDC) with line connecting valve (V-SDC) to the arterial line (189).), the third line having a fifth end connected to the second storing compartment and a sixth end configured to be removably connected to at least one of the arterial connector and/or the venous connector before the treatment of the patient. (See figure 52, valve (V-SDC), line connecting valve (V-SDC) to the arterial line (189).  When the valve is closed, prior to use of the system  structurally it is removed from the arterial connector and the venous connector. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘639 is substantially identical to the claimed “third line” of the present application, and therefore, the structure of WO ‘639 is presumed inherently capable of being removably connected to at least one of the arterial connector and the venous connector.
Regarding claim 20, WO ‘639, discloses the invention as discussed above in claim 16.  Further, WO ‘639 discloses the fluid system (See figure 52, dialysate circuit (220)) further comprises
a fourth line configured to be removably connected to at least one of the arterial connector and/or the venous connector (See figure 52, line connecting the heparin syringe (148)  to the valve (V-H) to the pump blood).
Regarding claim 21, WO ‘639, discloses the invention as discussed above in claim 20.  Further, WO ‘639 discloses the fourth line is in fluid communication with the first storing compartment (See figure 52, line connecting the heparin syringe (148)  to the valve (V-H) to the saline bag (170)).
Regarding claim 22, WO ‘639, discloses the invention as discussed above in claim 20.  Further, WO ‘639 discloses the fourth line is in fluid communication with the second storing compartment (See figure 52, line connecting the heparin syringe (148)  to the valve (V-H) to the pump blood).
Regarding claim 23, WO ‘639, discloses the invention as discussed above in claim 20.  Further, WO ‘639 discloses the third line is removably connected to the venous connector (See figure 52, valve (V-SDC), line connecting valve (V-SDC) to the arterial line (189).) and 
the fourth line is removably connected to the arterial connector (See figure 52, line connecting the heparin syringe (148)  to the valve (V-H) to the pump blood).
Regarding claim 24, WO ‘639, discloses the invention as discussed above in claim 20.  Further, WO ‘639 discloses the third line is removably connected to the arterial connector (See figure 52, valve (V-SDC), line connecting valve (V-SDC) to the arterial line (189).) and 
the fourth line is removably connected to the venous connector (See figure 52, line connecting the heparin syringe (148) to the valve (V-H) to the pump blood)
Regarding claim 31, WO ‘639, discloses the invention as discussed above in claim 16.  Further, WO ‘639 discloses the second storing compartment is configured to receive the rinsing solution ((See figure 52, air trap (208). See also paragraphs [0015], [0016], and [0132].  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘639 is substantially identical to the claimed “second storing compartment” of the present application, and therefore, the structure of WO ‘639 is presumed inherently capable of receiving the rinsing solution. 
Regarding claim 32, WO ‘639, discloses the invention as discussed above in claim 16.  Further, WO ‘639 discloses the solution stored in the first storing compartment is configured to prime and rinse the blood circuit before the treatment and to push back the patient blood at the end of the treatment ((See figure 52, saline, saline bag (170).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘639 is substantially identical to the claimed “first storing compartment” of the present application, and therefore, the structure of WO ‘639 is presumed inherently capable of priming and rinsing the blood circuit before the treatment and pushing back the patient blood at the end of the treatment).
Regarding claim 33, WO ‘639 discloses the invention as discussed above in claim 16.  Further, WO ‘639 discloses the first line comprises a first valve (See figure 52, saline valve (V-SA) and line connecting saline valve (V-SA), the blood circuit and the saline bag (170) ),
Regarding claim 35, WO ‘639 discloses the invention as discussed above in claim 26.  Further, WO ‘639 discloses the first line is connected to the arterial line between the arterial connector and the blood pump inlet ((See figure 52, saline valve (V-SA) and line connecting saline valve (V-SA), the blood circuit and the saline bag (170) ; arterial line (184), arterial line clamp (V-ALC).  One end of the arterial line (184) is connected to the patient and the other end is fluidly connected to the dialysate (36); pump-blood.  The line connecting saline valve (V-SA), the blood circuit and the saline bag (170)  is connected to the arterial line (184) and the inlet to the pump-blood. 
Regarding claim 36, WO ‘639 discloses the invention as discussed above in claim 26.  Further, WO ‘639 discloses the first line is connected to the arterial line between the arterial valve and the blood pump inlet ((See figure 52, saline valve (V-SA) and line connecting saline valve (V-SA), the blood circuit and the saline bag (170) ; arterial line (184), arterial line clamp (V-ALC).  One end of the arterial line (184) is connected to the patient and the other end is fluidly connected to the dialysate (36); pump-blood.  The line connecting saline valve (V-SA), the blood circuit and the saline bag (170) is connected to the arterial line (184) and the inlet to the pump-blood. 
Regarding claim 37, WO ‘639 discloses the invention as discussed above in claim 26.  Further, WO ‘639 discloses an extracorporeal treatment system including: a dialyzer; a blood circuit including, an arterial line having a first arterial end including an arterial connector configured to connect to a patient during a treatment of the patient, and a second arterial end connected to the dialyzer, a venous line having a first venous end including a venous connector configured to connect the patient during the treatment of the patient, and a second venous end connected to the dialyzer, a blood pump having an inlet and an outlet in fluid communication with the arterial line and the venous line and configured to move a fluid through the blood circuit; a first storing compartment configured to store a liquid solution (see rejection of claim 16), and 
including a first line connected to the arterial line (See figure 52, saline valve (V-SA) and line connecting saline valve (V-SA) and the saline bag (170) See also paragraph [0128] and figure 54), and 
a second line connected to the venous line (See figure 52, saline valve (V-SV) and line connecting saline valve (V-SV) and the saline bag (170); See also paragraph [0129] and figure 55); and 
a second storing compartment removably connected to at least one of the arterial connector and/or the venous connector before the treatment of the patient (See figure 52, a dialysate bag 140, see also paragraph [0128].  The dialysate bag (140) is necessarily removably connected to at least one of the arterial connector and/or the venous connector before the treatment of the patient since the dialysate bag (140) must be connected to the system.).
Regarding claim 38, WO ‘639 discloses the invention as discussed above in claim 37.  Further, WO ‘639 discloses the first line includes a first valve (see rejection of claim 33) and the arterial line includes an arterial valve (see rejection of claim 16).
Regarding claim 40, WO ‘639 discloses the invention as discussed above in claim 37.  Further, WO ‘639 discloses the first line is connected to the arterial line between the arterial connector and the blood pump inlet (see the rejection of claim 35).
Regarding claim 41, WO ‘639 discloses the invention as discussed above in claim 37.  Further, WO ‘639 discloses the first line is connected to the arterial line between the arterial valve and the blood pump inlet (see the rejection of claim 36).
Regarding claim 42, WO ‘639 discloses the invention as discussed above in claim 26.  Further, WO ‘639 discloses an extracorporeal treatment system including: a dialyzer; a blood circuit including, an arterial line having, a first arterial end including an arterial connector configured to connect to a patient during a treatment of the patient, and a second arterial end connected to the dialyzer, a venous line having: a first venous end including a venous connector configured to connect the patient during the treatment of the patient, and a second venous end connected to the dialyzer, a blood pump having an inlet and an outlet in fluid communication with the arterial line and the venous line and configured to move a fluid through the blood circuit; a first storing compartment configured to store a liquid solution (see rejection of claim 16), and 
including a first line connected to the blood circuit and a second line connected to the blood circuit (see rejection of claim 37); and 
a second storing compartment configured to receive a volume of the liquid solution and removably connected to at least one of the arterial connector and/or the venous connector (see figures 52 and 58, balance tubes 202; see also paragraphs [0127], [0132]-[0138] and [0140].)
Regarding claim 43, WO ‘639 discloses the invention as discussed above in claim 42.  Further, WO ‘639 discloses the first line includes a first valve (see rejection of claim 38) and the arterial line includes an arterial valve (see rejection of claim 38).
Regarding claim 45, WO ‘639 discloses the invention as discussed above in claim 42.  Further, WO ‘639 discloses the first line is connected to the arterial line between the arterial connector and the blood pump inlet (see the rejection of claim 35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/055639 (hereinafter WO ‘639).
Regarding claim 25, WO ‘639, discloses the invention as discussed above in claim 20.  However, WO ‘639 does not explicitly disclose wherein the second storing compartment of the fluid system is initially empty.  However, the air trap (208), which is deemed a second storing compartment, must be initially empty at a point prior utilization. The trap can be empty at any point in time, including during manufacturing.  When the trap is empty at a point in time, including during manufacturing, said trap is deemed initially empty.  Thus, since the trap would be manufactured empty, it is obvious that it is unfilled at least at one point in time.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that WO ‘639 renders obvious having the second storing compartment of the fluid system of WO ‘639 being initially empty.  The trap may then be filled with a when in use in the home hemodialysis (HHD) system (10) of WO ‘639.  
Claims 26, 27, 29, 30 and34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/055639 (hereinafter WO ‘639) as applied to claim 20 above, and further in view of US Pat 9,931,456 (hereinafter US '456).
Regarding claim 26, WO ‘639, discloses the invention as discussed above in claim 20.  Further, WO ‘639 discloses a system for operating at least one of the arterial valve, the venous valve, and/or the blood pump (See figure 1, home hemodialysis (HHD) system (10), instrument (20) Figure 11 & 12 motor (66)).  WO ‘639 discloses a system carrying out at least one operating sequence (See figures 43- 46 and 54.  See also paragraph [0123].)  However, WO ‘639 does not explicitly disclose a processor. 
US '456 discloses “extracorporeal apparatus and method has been conceived and is disclosed here to automatically: (i) identify the extracorporeal circuit mounted to the extracorporeal treatment apparatus and match the identified circuit to the operational settings for the apparatus, and (ii) determine whether a passage or passages is leaking in the circuit.”  See US ‘456, Col. 2, lines 22 – 27. US ‘456 discloses an “extracorporeal treatment apparatus has been conceived and invented which is configured to receive an removable extracorporeal circuit, the treatment apparatus includes: a pump configured to pump a liquid through a passage in the extracorporeal circuit; a flow coupling connectable to an outlet end of the passage, wherein the impedance to liquid flow through the passage at the flow coupling is a constant or known value; a controller including a processor and an electronic memory storing instructions, data regarding operational settings of the treatment apparatus and data correlating different types of the extracorporeal circuits to specific operational settings, the instructions when executed by the processor cause the controller to: (i) actuate the pump to move the liquid through the passage while the outlet of the passage is connected to the flow coupling; (ii) receive data indicative of a pressure of the liquid flowing through the passage from a pressure sensor monitoring the pressure of the liquid; (iii) identify if a pressure range in the stored data corresponds to the received data indicative of the pressure in the passage; (iv) correlate the identified pressure range to a particular type of extracorporeal circuit, and (v) determine if the identified circuit type corresponds to the operational settings of the treatment apparatus or identify the operational settings for the treatment apparatus that conform to the identified circuit type.”  See US ‘456, Col. 2, lines 34-58.  “In addition to governing the pumps 16 connected to the circuit, the controller 18 may also control other pumps, valves, heating devices and other systems housed in the apparatus to generate priming liquids and treatment solutions to be used with the extracorporeal circuit and treatment session.”  See US ‘456Col. 10, lines 57-63.  
US ‘456 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. dialysis machine.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the home hemodialysis (HHD) system of WO ‘639 to incorporate the controller of US ‘456 because the controller of US ‘4565 would achieve efficient execution of various operational setting in a manner that is more effective than a manual operation and the controller would include “an electronic memory storing instructions, data regarding operational settings of the treatment apparatus and data correlating different types of the extracorporeal circuits to specific operational settings….”  See US ‘456, Col. 2, lines 41-45.  
Regarding claim 27, modified WO ‘639, discloses the invention as discussed above in claim 26.  Further, modified WO ‘639 discloses the at least one operating sequence comprises a first operating sequence in which the blood pump is actuated in the reverse pump direction or in the normal pump direction, and the venous valve is in an open state (See figure 54.  venous line clamp (V-VLC) and saline valve (V-SA) are in a valve open state.).  
Regarding claim 29, modified WO ‘639, discloses the invention as discussed above in claim 26.  Further, modified WO ‘639 discloses the at least one operating sequence comprises a third operating sequence in which the blood pump is actuated in the reverse pump direction, and the arterial valve is in open state (See figure 65.  Blood pump is running in reverse, saline valve (V-SV) is in an open state and the arterial line clamp (V-ALC) is in an open state.).
Regarding claim 30, modified WO ‘639, discloses the invention as discussed above in claim 26.  Further, modified WO ‘639 discloses the dialyzer further comprises a semi-permeable membrane (See WO ‘639, flexible membrane. See paragraphs [0002] and [0018-[0021].  “Hemodialysis ("HD") in general uses diffusion to remove waste products from a patient's blood. A diffusive gradient that occurs across the semi-permeable dialyzer between the blood and an electrolyte solution called dialysate causes diffusion.” See paragraph [0002]) and a dialysate compartment in fluid communication with a dialysate circuit comprising a fluid source (See figure 52, CS Dialysate, dialysate bags (140)),
wherein the blood compartment and the dialysate compartment are separated by the semi permeable membrane (See WO ‘639, flexible membrane. See paragraphs [0002] and [0018-[0021].  “Hemodialysis ("HD") in general uses diffusion to remove waste products from a patient's blood. A diffusive gradient that occurs across the semi-permeable dialyzer between the blood and an electrolyte solution called dialysate causes diffusion.” See paragraph [0002]),  and 
wherein the fluid source is moved by the blood pump to pass through the semi- permeable membrane of the dialyzer to prime at least a part of the blood circuit (See paragraph [0016].  “In another embodiment, priming is preformed via a combination of pumping dialysate and a physiologically safe fluid, such as saline. In particular, a hemodialysis machine can include a blood circuit, a dialysate circuit, a dialyzer placed in communication with the blood circuit and the dialysate circuit; and a priming sequence in which dialysate is used to prime a first portion of the dialysate circuit and a physiologically compatible solution, other than dialysate, is used to prime a second portion of the dialysate circuit, the dialyzer and the blood circuit. The first portion of the dialysate circuit includes a recirculation loop primed by a dialysate supply pump in one embodiment. The second portion of the dialysate circuit can then be located at least substantially between the recirculation loop and the dialyzer, and which is primed by at least one of a blood pump and a downstream dialysate pump. In one embodiment, a volumetric balancing unit separates the first and second portions of the dialysate circuit.”  See paragraph [0016]).
Regarding claim 34, modified WO ‘639, discloses the invention as discussed above in claim 26.  Further, modified WO ‘639 discloses the first valve (See figure 52, saline valve (V-SA) is controlled by the processor (See US ‘456, controller.  “In addition to governing the pumps 16 connected to the circuit, the controller 18 may also control other pumps, valves, heating devices and other systems housed in the apparatus to generate priming liquids and treatment solutions to be used with the extracorporeal circuit and treatment session.”  See US ‘456 Col. 10, lines 57-63.).
Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/055639 (hereinafter WO ‘639) as applied to claim20 above, and further in view of US Pat 9,931,456 (hereinafter US '456) and US Pat 8,444,587 (hereinafter US ‘587). 
Regarding claim 28, modified WO ‘639, discloses the invention as discussed above in claim 26.  Further, modified WO ‘639 discloses a drip chamber arranged in the blood circuit (venous line drip chamber 176), and 
wherein the at least one operating sequence comprises a second operating sequence in which the blood pump is actuated in the reverse pump direction, the arterial valve is successively closed and opened at least one time.  (See figure 63, pump blood is operating in a reverse direction; saline valve (V-SA) is open, and arterial line clamp (V-ALC) & saline valve (V-SV) are in a closed state. In Figure 63, the venous line clamp (V-VLC) is illustrated as closed.).  
Modified WO ‘639 does not explicitly disclose the venous valve is successively closed and opened at least one time.
US ‘844 discloses a dialysis system that “allows the system to flow either gas or fluid (saline and/or heparin and/or priming solution and/or dialysis solution and/or blood and/or etc.) out of a fluid circuit directly to a fluid drain and/or fluid vessel (i.e. saline bag and/or priming bag and/or dialysis solution bag and/or container). Also, the present disclosure allows the system to flow gas out of a fluid circuit directly to atmosphere and fluid (saline and/or heparin and/or priming solution and/or dialysis solution and/or blood and/or etc.) out of a fluid circuit directly to a fluid drain and/or fluid vessel (i.e. saline bag and/or priming bag and/or dialysis solution bag and/or container).”  See US ‘844, Col. 3, lines 10-21.  Kelly discloses the venous valve is successively closed and opened at least one time (See figure 14; Col 6, line 65 – Col. 7, line 15.  “In step 2 at FIG. 14: (a) the operator establishes vascular access with the venous patient line 32; (b) the operator establishes vascular access with the arterial patient line 34; (c) system 210 prepares for blood prime by opening venous patient line clamp V-VLC and saline valve V-SA; and (d) system 210 runs PUMP-Blood in the counterclockwise direction as seen in FIG. 17, pumping blood from patient 18, through venous line 32 until the blood saline detector BSDVL detects blood. System 210 can alternatively run the PUMP-Blood longer so blood moves beyond the blood saline detector BSD, e.g., using total pump strokes as the indicator to stop.”  Col. 12, lines 29-40.).
US ‘844 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. dialysis machine.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the operating sequence of Kelly to ensure any air is pushed to the air trap and/or drain.  
	Claim 39 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/055639 (hereinafter WO ‘639) as applied to claim 37 above, and further in view of US Pat 9,931,456 (hereinafter US '456).
	Regarding claim 39, WO ‘639 discloses the invention as discussed above in claim 37.  However, WO ‘639 does not explicitly disclose a processor configured to control the blood pump, the first valve, and the arterial valve.
As established above, US ‘456 discloses that “[I]n addition to governing the pumps 16 connected to the circuit, the controller 18 may also control other pumps, valves, heating devices and other systems housed in the apparatus to generate priming liquids and treatment solutions to be used with the extracorporeal circuit and treatment session.”  See US ‘456Col. 10, lines 57-63. (see rejection of claim 26 for further discussion of the disclosure of US ‘456)
As established above, US ‘456 is analogous prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the home hemodialysis (HHD) system of WO ‘639 to incorporate the controller of US ‘456 because the controller of US ‘4565 would achieve efficient execution of various operational setting in a manner that is more effective than a manual operation and the controller would include “an electronic memory storing instructions, data regarding operational settings of the treatment apparatus and data correlating different types of the extracorporeal circuits to specific operational settings….”  See US ‘456, Col. 2, lines 41-45.  Thus, WO ‘639 in view of US ‘456 renders obvious the extracorporeal treatment system further including a processor.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘639 in view of US ‘456 is substantially identical to the claimed “processor” of the present application, and therefore, the structure of WO ‘639 in view of US ‘456 is presumed inherently capable of controlling the blood pump, the first valve, and the arterial valve.
	Claims 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/055639 (hereinafter WO ‘639) as applied to claim 43 above, and further in view of US Pat 9,931,456 (hereinafter US '456).
Regarding claim 44, WO ‘639 discloses the invention as discussed above in claim 43.  However, WO ‘639 does not explicitly disclose a processor configured to control the blood pump, the first valve, and the arterial valve.
As established above, US ‘456 discloses that “[I]n addition to governing the pumps 16 connected to the circuit, the controller 18 may also control other pumps, valves, heating devices and other systems housed in the apparatus to generate priming liquids and treatment solutions to be used with the extracorporeal circuit and treatment session.”  See US ‘456Col. 10, lines 57-63. (see rejection of claim 26 for further discussion of the disclosure of US ‘456)
As established above, US ‘456 is analogous prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the home hemodialysis (HHD) system of WO ‘639 to incorporate the controller of US ‘456 because the controller of US ‘4565 would achieve efficient execution of various operational setting in a manner that is more effective than a manual operation and the controller would include “an electronic memory storing instructions, data regarding operational settings of the treatment apparatus and data correlating different types of the extracorporeal circuits to specific operational settings….”  See US ‘456, Col. 2, lines 41-45.  Thus, WO ‘639 in view of US ‘456 renders obvious the extracorporeal treatment system further including a processor.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘639 in view of US ‘456 is substantially identical to the claimed “processor” of the present application, and therefore, the structure of WO ‘639 in view of US ‘456 is presumed inherently capable of controlling the blood pump, the first valve, and the arterial valve.
Regarding claim 46, WO ‘639 in view of US ‘456 discloses the invention as discussed above in claim 44.  Further, WO ‘639 in view of US ‘456 discloses the first line is connected to the arterial line between the arterial valve and the blood pump inlet (see the rejection of claim 36).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773